Title: Thomas Boylston Adams to John Adams, 6 August 1796
From: Adams, Thomas Boylston
To: Adams, John


          
            
              My dear Sir.
              The Hague August 6th: 1796
            
            Since the date of my last letter, (June 24th:) I am favored with your’s of May 19. which gives the comfortable assurance of your safe return to Quincy. After the fatigues, vexations and anxiety, which a lengthy session of Congress always produces, I easily conceive the luxury of your enjoyment upon returning to your farm. There you meet the reward of your labors, by the appearance of renovated vigor in the vegetation of your grounds, the productive faculties of which have increased under your care, and litterally grown out of your superintendance. It must be a source of satisfaction to you,

that the temper of the soil you cultivate is not so stubborn or ungrateful, that it will withold its tributary, return from the hand that nourishes it; that it possesses no passions which will not bend to well timed management, nor any interest but that of its owner. Whatever contrast there may be between this recompensing spirit which actuates inanimate matter, and the ungenial principles of party politicians, the first has nature for its parent and is faithful to her laws, the latter come from human invention and testify by their works a degraded origin. I doubt not but you have found a solace in your smiling meadows, towering woods and rugged stone walls for all the desagrémens of a tedious and turbulent Congressional campaign.
            I am diverted from this strain by the receipt of your kind favors of March 25th. and May 5th: which call upon me for a renewal of my warmest acknowledgments and thanks for these new evidences of your fondness and affection. They were transmitted from London, where Mr: Cooke the bearer of one of them has arrived, and should he execute his purpose of visiting this Country during my stay here, it will give me pleasure to render him any attentions in my power. I have so poorly deserved the continuance of your correspondence that every letter I now receive from you, is of itself reproachful of my remissness. I trust however that you have e’re this received my letters of December last, which were accompanied with a pamphlet, and a letter from your aged friend Mr: Dumas, and wherein I promised to write a volume of attonement for former deficiencies. At that time I could not anticipate the loss of my health, which so shortly after ensued, and to which must be attributed the failure in performance. I should have enjoyed much pleasure in communicating to you particularly the progress of occurrences in the public concerns of this Country, because your acquaintance with the character and circumstances of the people, would have facilitated the deduction of inferences, which though they naturally resulted from the events themselves, could not so accurately be made by persons less familiar with the complexional cast of Dutch politics. In my public correspondence, which you have seen, and which you are pleased to approve, I did not venture to express an opinion as to the tendency of certain proceedings, relative to the expected change of Government here, and contented myself therefore with a simple relation of facts, which indicated to common observation, the hidden hand that operated and the secret power that controuled them all. The period is now past, when the language of caution is either dictated by delicacy or enjoined by prudence. It is no longer

necessary to cloath in mysterious paraphrase a description of that sort of submission, which knows no limits but the extent of command.
            This Country is as effectually under the controul of a french civil and military direction as any department of France; no wonder then that the poor Zeelanders were exposed, hooted at and sacrificed with éclat for a proposal real or pretended to put themselves under the protection of the french Republic, rather than acceed to the plan of erecting a system of unity upon the ruins of union. Was it worth while for the french Government to take up with the vassalage of a single province of this Republic, when the real dependance of the whole confederacy was about to be so completely established, & so irrevocably fixed? Some small remains of the old Batavian pride, struggled for a time against gradual though perceptible encroachments, but neither the sturdy protestations of the persecuted & exiled Frisons nor the manly tone of calumniated Zeelanders, were able to resist the torrent;—the pretension to dominion was escorted by fife & Drum, with five and twenty thousand men in the rear, and what right of a disarmed and disunited people could bear up against this formidable array? Force, though not violence, prevailed, and the interposition of the friendly protectors was just sufficient to see that every thing was done with becoming decency. Such were the auspices, which ushered in the accession of two refractory provinces, to the plan of National Assembly in this Country. That measure was nevertheless powerfully advocated by five of the provinces, who were willing to have an experiment made upon the Constitution of the Republic, and with this view the National Assembly was convened; it succeded to the States General in all their functions with the addition of many others, which did not belong to that body. It now exercises the sovereign power with much moderation, and bears as near a resemblance to unassuming countroul as is necessary to satisfy the consciences of those, who hold the administration in their hands.
            It is to be remarked that the great engine, which worked to accomplish the end of a popular assembly, (the Clubs) have shrunk away into oblivion, before the refulgence of the luminay, which was the workmanship of their own hands, and that too by the frowns of the infant though Gigantic offspring. A stranger to the Country might say that this was one of the evidences of an enlightened patriotism, which prompted the renunciation of power the moment it became useless; such has been the effect, but the stranger would be erroneous as to the cause. The fact is that the Clubs were

numerous, and were so many focusses of patriotism, which were dangerous in proportion as from time to time they might undertake to instruct the Representatives in the sense of their Constituents. The Club party in the Assembly has been outvoted in every great question hitherto, and will continue to be so, because the whole weight of french influence is with the other side. Under the actual circumstances of the Country, this superiority of the moderates is perhaps not to be regretted; but the best that can be said of it is, that it is a purchase of justice at the price of independence. But it is not worth while to knit ones brow with passion when writing upon this subject. The dependence of the feeble upon the stronger State, is the common course of experience and fact, and the history of this Country for a Century and more, does not make an exception to the rule. The question has never been between France & England with regard to Holland, shall that Republic be rendered totally dependent upon one of us, but it has uniformly been, which of us, shall have the protection of it. In a short excursion, which I lately made to the Province & City of Utrecht, I met with a Gentleman by the name of Scherenberg, whom you may probably see e’re long in America, as he is going out with Madam van Polanen the lady of the Dutch Minister. Mr: S—— has been formerly a member of the provincial Assembly of Utrecht, and is well acquainted with the politics of the Country. Conversing with him upon the subject of some late proceedings of the French civil and military agents, in opposition to a formal decree of the Provincial Assembly of Utrecht, which related to the domestic oeconomy of that province; I observed that the forms of independence had not been very scrupulously observed in that instance by the french General, who had appeared in the midst of the Assembly where the Decree was passed, attended with a customary escort, and informed that body of his being charged by his superiors to see that one of their recent decrees should not be executed, untill the intention of the Executive Directory with respect to it should be known, alledging at the same time, that the Decree militated with the capitulation accorded to that Province by the french Army at the time of their entry.— He agreed the fact, but observed that he was not one of those who valued the forms or the name of Independence, without the reality; that those who do esteem them something are often put to the blush, by the flagrancy of their violation; that he knew his Country must depend upon either France or England, and as a matter of choice between the two foreign powers, he preferred the dominion, or protection, or

assistance, (if you will) of the former. The frankness of this avowal did not shock me, but it put an end to debate upon independence.
          
          
            
              August 13.
            
            After an interruption of several days, I resume my pen to finish my letter.
            You express a curiosity to be informed, what is the operation of the new systems of Government in France and Holland. In France, the operation of what is called the regular or Constitutional Government, has been in every respect superior to that of any of its predecessors. Compared with antecedent experiments, it may even be styled a Government of laws. It has gradually weakened the formidable Jacobin influence, which threatened to crush the infant in its birth; it has gained many proselites to the faith of distinct branches & separate executive, but it has still to struggle against secret plots, dark & deep laid conspiracies, which are continually meditating its destruction. It is doubtless a blessing for the French nation, that order and subordination are once more established among them; as yet however there can be little solid dependence upon its duration. Jacobinism still lurks in secret places; it is immensely active, but is particularly cautious to be invisible in its operations. Now and then an explosion, serves but to indicate the spot which was most highly electrified, and the violence of the shock is sometimes terrifying if not destructive to every thing it encounters in its course. In proportion however as the present internal administration in France assumes a consistency & strength, their external policy becomes more inimical to the peace and power of all other nations. They have lately given a slight glimpse of their system, which is now in operation, or soon will be, wherever their Agents are admitted. It has already expanded just enough to designate the object, which seems to be no less than to produce a renunciation of Neutral policy by all the Governments, that have hitherto adopted and pursued it, in the course of the present war; or if this cannot be effected, to turn all the discontents and convert all the clamors which their injustice may create, into reproaches against those administrations, which cannot or will not be frightened from an inflexible adherence to that policy. The order of the French Government to their naval squadrons and Commanders of armed vessels, to treat neutral navigation in the same manner as the respective neutral Governments shall suffer the English to treat theirs, contains a pretty clear exposition of the motives, which produced it,

and developes a portion of the means which are put in requistion to obtain the result.
            The present French Minister in America, is said to be recalled, and his successor is already named, though not perhaps definitely appointed. Mangourit is his name, and he is no stranger among us, having officiated in the Consular department in the days of Genet at Charleston.
            The contemplated change in the chief magistracy of the United States, has become a very principal subject of speculation in more than one European Cabinet, and perhaps the appointment of a new agent by France, is timed for an experiment upon the dispositions of our new Executive, among other purposes. But I shall not enlarge upon this head, because I know that a budget of conjectures raisonnées is preparing for you by other hands.
            The present administration in this Country is merely provisional. It is to sign its own deathwarrant to give place to a Constitutional Government, whenever the compact is completed, discussed and adopted. It is not yet produced, notwithstanding the impatience of the French Directory to get at it. They have given repeated hints to the National Assembly that it is time to put an end to the revolutionary state, but with all the goading and spuring, the beast does not budge a bit faster, at least if the pace be quickened it is not yet perceptible. The fact is, I believe, that Constitutions do not vegitate so fast in this climate as in that of France, and ultimately this moderate growth may be more conducive to the health and vigor of the body; it may infuse vital stamina into the frame and thereby greatly contribute to longevity; but the hotbed of French impatience may yet render it an unseasonable production.
            The fundamental principle of the new association, will be unity and indivisibility, but under what forms of direction, whether simple or compound, I am unable to divine. It is even doubtful whether the french inclination upon this point, does not vibrate between a recommendation of their own example, and a penchant for a single assembly.
            You have frequently enquired whether “the Defence” has been translated into Dutch or German? I do not find that it has;—but the french translation by La Croix has been in so great demand in this Country, that I have not been able to perform the Commission I received to procure a sett for you here. I have however sent to Paris for one, which shall be sent you, when received.
            There are many circumstances which induce a belief, that the new

Constitution will prescribe a single branch Legislature; the Dutch are habitually addicted to that form, and a further adherence to it will be more satisfactory to their allies, than even an implicit adoption of that which now prevails in France. It may be assumed as a fact, by anticipation, that no Constitution will be accepted here, unless the french Government concur in the recommendation of it. A divorce of Church é vinculis with State, will be one of the articles of the bill of rights. The National Assembly have already settled this point, and the principle of universal toleration in religion is expected to result from it. The researches of the Constitutional Committee have, I believe, been extensive, both upon form and theory. The “History of Republics” has been in their hands, and if they were perfectly free to chuse between the “double balance” and no balance at all, they might adopt the former by preference.
            It is very difficult to judge what is the real opinion upon the article of Constitutions in this Country. I have in a former letter mentioned to you that there is no such thing as public discussion, which might serve as an index to the general sentiments. Every thing is left to the Committee of twenty one, and whenever they report their plan, they can only hope it will meet the approving sense of their Constituents.
            At the time the National Assembly commenced its career, several new periodical publications appeared. Two of them were printed in the french language, and the prospectus of each, promised that the future numbers should furnish regular details of the proceedings in the National Council, and even proclaimed themselves as the occasional vehicles of political disquisitions, adapted to the temper of the times. Energetic appeals to patriotism for patronage, which almost every number contained, soon discovered symptoms of abortion, and shortly after, the undertakers of these publications were obliged to declare in the bitterness & pangs of their labour, that such was the dearth of public spirit, it would not pay even the expences of the midwife.— For your amusement, I send you the first and last words of one of these papers; it commenced under the auspices of the French Minister here, and lived nearly seven weeks; another which bore the title of “Moniteur Batave” survived but a short time longer, and it is remarkable that both, just before their death, snarled horrible, at poor Luzac, because his paper still went on in the old style. This is a slight specimen of the public apathy and indifference about political discussions. An anecdote which proves something more, is the dismission of Mr: J Luzac from his

professorship in the University, and with a prohibition subjoined against his superintendance of the Leyden Gazette. The pretext for this harsh treatment was taken from some strictures which were inserted in that paper some time last winter, upon the conduct of the french Executive Directory in the affair of Carletti, the Tuscan Minister. Great offence was said to be taken on account of the motives, which were attributed to the Directory in that proceeding; and although the L. Gazette gave the piece, containing these animadversions, in a borrowed form, as an extract from a Paris paper, it was unrelentingly insisted upon as a crime, and the States of Holland were compelled to become the conductors to the flashes of resentment and indignation, which burst forth against the supposed Editor of that paper. To complete at once the work of mallice, they went so far as to reduce your old friend to the condition of a private citizen, in which capacity, it is to be hoped he will escape further persecution. Since that period he has published his “Oratio … De Socrate Cive,” which he has dedicated to you. This was what he alluded to in the extract of his letter to me, which I sent you, wherein he promises to give a public testimony of his respect and consideration. This discourse was delivered in February 1795. when the author took leave of the Rector’s chair; he has already sent a copy to my brother & me, and has one in reserve for you, which will probably be sent in the course of the fall.
            It will not surprize you to hear of the decease of your aged friend M. Dumas, which has taken place since I began this letter. It is an event which was anxiously hoped for by himself, long before it arrived. He had lost every relish of life, and looked upon death as the only welcome summons he could receive.
            Please to remember me kindly to all friends, and believe me with every sentiment of duty, and affection, Dear Sir, / your Son
            
              Thomas B Adams.
            
          
        